Citation Nr: 9927648	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  94-47 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation for a seizure 
disorder, currently rated at 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to July 
1966.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 1992 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho. 

During the pendency of the appeal, the BVA, in a March 1997 
decision, remanded the case for further development, and 
following the attempted accomplishment of the requested 
development, the case was returned to the Board for appellate 
review.


REMAND

After reviewing the claims file the Board finds that 
additional development is needed before the Board may make an 
informed decision with respect to the veteran's claim of 
entitlement to an increased evaluation for a seizure 
disorder.

In this respect, the Board observes that, at the veteran's 
February 1999 fee-based neurological examination, he reported 
that he had a grand mal seizure typically occurring while 
falling asleep or upon awakening.  He stated that these 
occurred once every one to two months.  The veteran also 
indicated that he had petit mal seizures that occurred 
several times a week.  At that time, he was taking Dilantin 
and Tegretol.  The assessment was that the veteran had a 
seizure disorder by description in the form of petit mal 
(absence) as well as grand mal (generalized tonic-clonic) 
seizures.  He currently had partial control of his seizures 
on the combination of Dilantin and Tegretol.  

Thereafter, the examiner suggested that the veteran undergo 
ambulatory video electroencephalogram (EEG) monitoring for 24 
to 48 hours to capture his typical seizures.  However, 
although a March 1999 notation indicated that the veteran was 
scheduled for prolonged EEG monitoring at the Portland VA, he 
contacted the RO and declined to travel for this monitoring 
and indicated that he wished to submit his claim "as is."  
It was also indicated that the veteran understood that the RO 
might not have adequate information to rate his claim, but 
was open to the possibility of traveling in the future if 
"absolutely necessary."  

The rating to be assigned for a seizure disorder depends on 
the number of seizures presented.  Therefore, it is vital 
that all reasonable steps be taken to independently determine 
the number of seizures the veteran suffers from over a given 
period of time.  Thus, in order to properly evaluate this 
claim, the Board finds that it is "absolutely necessary" 
for the veteran to be scheduled for a period of observation 
and evaluation and to undergo prolonged EEG monitoring for 
his seizure disorder, as requested by the examiner in 
February 1999.  Because the veteran has indicated that he has 
difficulty traveling due to his seizure disorder, the Board 
requests that, if possible, the requested seizure disorder 
evaluation and EEG monitoring be scheduled at the nearest 
seizure center on a fee-basis.  Also, the RO should contact 
the veteran and his representative from the Disabled American 
Veterans and request that the service organization assist him 
in making appropriate travel arrangements, and in providing 
transportation.

As the foregoing VA testing is absolutely necessary in order 
for the RO to make an informed decision, the Board points out 
to the veteran that he has a responsibility to report for VA 
examinations which have been authorized and scheduled.  Dusek 
v. Derwinski, 2 Vet. App. 519, 522 (1992); Olson v. Principi, 
3 Vet. App. 480 (1992); 38 C.F.R. §§ 3.326, 3.655 (1998).  
Accordingly, the Board takes this opportunity to inform the 
veteran that should he fail to report for the VA neurological 
evaluation and EEG monitoring ordered below his claim will be 
denied pursuant to the aforementioned regulation.  Simply 
put, the duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).   

Therefore, this case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
a VA neurological evaluation, to include 
a period of observation and evaluation, 
in order to ascertain the current 
severity of his seizure disorder.  In 
this regard, the RO is requested to work 
with the local VAMC to try and schedule 
the veteran for the aforementioned 
evaluation at the nearest seizure center 
on a fee basis.  All indicated tests, to 
include a prolonged period of EEG 
monitoring, must be accomplished.  A 
complete rationale for all opinions 
expressed must be provided.  Since it is 
important that each disability be viewed 
in relation to its history, the veteran's 
claims folder, and a copy of this REMAND, 
must be made available to and reviewed by 
the examiner prior to conducting the 
requested evaluation and EEG monitoring.  
All opinions, and the supporting 
rationales, should be in writing.

2.	The RO must also contact the veteran 
and the Disabled American Veterans and 
request that the service organization 
assist the appellant in making 
transportation arrangements to the 
examination site.

3.  For the requested evaluation the 
appellant must be given adequate notice, 
to include advising him of the 
consequences of failure to report for the 
evaluation.  If he fails to report for 
the evaluation, this fact should be noted 
in the claims folder and a copy of the 
scheduling notice should be obtained by 
the RO and associated with the claims 
folder.

4.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full, to include a review of the 
evaluation.  If the requested development 
is not in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  Stegall v. West, 
11 Vet. App. 268 (1998).

Upon completion of the above development, the RO should 
readjudicate the issue on appeal.  If the determination 
remains adverse to the veteran, he and his representative 
should be furnished with a supplemental statement of the 
case, and be given an opportunity to respond.  

The purpose of this REMAND is to protect the appellant's 
right to due process and to fulfill the duty to assist.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  
Again, however, the veteran is respectfully reminded that 
once an evaluation has been scheduled he must report for that 
study.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In light of the fact that this case has previously been 
remanded already by the Board, the RO is respectfully 
reminded that this claim must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1996)(Historical and 
Statutory Notes).  In addition, the attention of the RO is 
invited to the VBA's A-DJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, which directs the ROs to provide expeditious 
handling of all cases that 

have been remanded by the Board.  See M21-1, Part IV, paras. 
8.44- 8.45 and 38.02-38.03.

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












